549 N.W.2d 93 (1996)
In re Petition for DISCIPLINARY ACTION AGAINST A. Demetrius CLEMONS, an Attorney at Law of the State of Minnesota.
No. C8-91-937.
Supreme Court of Minnesota.
June 13, 1996.

ORDER
WHEREAS, on April 21, 1995, this court suspended respondent A. Demetrius Clemons from the practice of law for a period of 30 days, effective 15 days from the date of the order; and
WHEREAS, on June 2, 1995, this court ordered that respondent be reinstated to the practice of law in the State of Minnesota effective June 5, 1995, subject to respondent's successful completion of the professional responsibility portion of the state bar examination by April 21, 1996; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit of noncompliance with the test requirement, which indicates that respondent did not successfully complete the professional responsibility portion of the state bar examination by April 21, 1996,
IT IS HEREBY ORDERED that A. Demetrius Clemons is suspended from the practice of law in the State of Minnesota effective on the date of filing of this order and shall remain suspended until he has provided proof establishing that he has successfully completed the professional responsibility portion of the state bar examination.
BY THE COURT:
         /s/ Mary Jeanne Coyne
           Mary Jeanne Coyne
           Associate Justice